DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21-23, 25-37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0144749) in view of Li et al. (US 2006/0107744).
Regarding claims 21-23 and 33-37, Kim teaches a method comprising: surgically forming a mastoid cavity through a mastoid bone of a recipient of a hearing prosthesis, wherein the mastoid cavity extends from an outer surface of the mastoid bone to a middle ear cavity of the recipient (e.g. ¶¶ 13-16, etc.); implanting a main implant module of the hearing prosthesis fully within the surgically formed mastoid cavity, wherein the main implant module includes a stimulator unit (e.g. Fig. 8, #34) and a transceiver unit (e.g. Fig. 8, #32, 33); and implanting an implantable coil wherein the implantable coil is electrically connected to the main implant module via the mastoid cavity (e.g. Fig. 1, #50).  
Kim’s coil is positioned in the mastoid corticol bone region and it is unclear whether the implantable coil is implanted adjacent the ear canal and is positioned so as to form an RF link with the implantable coil.  In the same field of endeavor, Li discloses an embodiment where the implantable coil is implanted in the middle ear cavity, in order to be positioned near the tympanic membrane for RF communication and power transfer (e.g. ¶¶ 60) as an alternative to being positioned at the mastoid cortical bone (e.g. ¶¶ 59).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the device of Kim to implant the coil in the ear canal near the tympanic membrane as taught by Li, in order to yield the predictable results of providing a more discreet position for communication with the device in the mastoid cavity.
Regarding claims 22, 23, 25, 37, and 39, Kim fails to expressly disclose positioning an outer coil in an ear of the recipient, proximate to the implantable coil so as to form a RF link; however, in the proposed combination of Kim and Li, Li further teaches that an outer RF coil / transmitter may be inserted into the ear canal, proximate to the implantable coil, the outer coil in an ear canal at an outer surface of a tympanic membrane in the ear, so as to form a RF link (e.g. ¶¶ 60).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar modification of Kim, in order to yield the predictable results of communicating discreetly and easily through the ear canal of the patient instead of the skull of the patient.  The examiner notes that a sound processing unit would necessarily be connected to the outer coil, and receive and convert the sound signals into coded data signals for transmission to the implanted module via the RF transmitter / coil.
Regarding claim 26, Kim discloses the main implant module includes a rechargeable power source (e.g. ¶¶ 1).
Regarding claim 27 and 40, the examiner notes that the prior art of Kim in view of Li fail to expressly disclose inserting the implantable coil through the surgically formed mastoid cavity and into the middle ear cavity.  Li indicates that in some applications, the embodiment may be implanted by way of a trans-tympanic implantation procedure with no external skin incision and no borring of skull bone.  This teaches that although it is not preferred, it is a known procedure to bore the skull bone and implant through the mastoid cavity.  Accordingly, the examiner is of the position that it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to insert the implantable coil through the surgically formed (or borred) mastoid cavity and into the middle ear cavity, in order to yield the predictable results or providing an effective implantation from a patient with concerns of the tympanic membrane healing after a trans-tympanic implantation procedure.
Regarding claims 28-29 and 34-35, prior to implanting main module, Kim discloses implanting an elongate stimulating assembly comprising a plurality of stimulating contacts into a cochlea of the recipient via the surgically formed mastoid cavity (e.g. ¶¶ 33 – where it is noted the eardrum is never ruptured during implantation).  It is noted that the module is in an orientation where the elongate axis is substantially in-line with a proximal end of the elongate stimulating assembly (e.g. Fig. 1, #30/40). the hearing system is a cochlear implant and a direct acoustic stimulator (e.g. Fig. 1).
Regarding claim 30-31 and 36, Kim discloses the main implant module includes a hermetically sealed housing formed from moldable ceramic material (e.g. ¶¶ 35).  Additionally, it is noted Kim discloses an additional embodiment where the implant module comprises a first implant module, and wherein the hearing system further comprises one or more aux implant modules configured to be implanted in the mastoid cavity (e.g. Fig. 4, #35/39).
Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li, further in view of Juneau et al. (US 2007/0183613).  Kim in view of Li fail to expressly disclose the details of the outer coil, specifically having an outer diameter that is larger than an inner dimension of the ear canal wherein positioning the outer coil such that the ear canal compresses the plurality of turns of wire.  In a similar field of endeavor, Juneau discloses the use of a coil which has an outer diameter larger than the inner dimension of the ear canal, and expands when implanted such that the ear canal compresses the plurality of turns of wire (e.g. ¶¶ 102).  It would have been an obvious to one of ordinary skill in the art, prior to the effective date of the invention, to incorporate a similar material into the coil of Kim as modified by Li, in order to yield the predictable results of providing a secure and stable coil for communication with the implanted coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792